department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec tep lats u ll dollar_figure attention legend company a plan state c covered countries and territories dear this is in response to your request dated date submitted by your authorized representative as supplemented by correspondence dated date date date date date date date date date and date in which you request several rulings regarding the inclusion of certain non-resident aliens in company a's employee_stock_ownership_plan the plan company a is a federal government contractor corporation for federal_income_tax purposes c company ais ans company a maintains the plan a stock_bonus_plan that is an employee_stock_ownership_plan as described in sec_4975 of the internal_revenue_code code company a has only one class of stock of which is owned by the plan company a makes contributions and expects to pay dividends to be used by the plan to make payments on its loan from company a the plan currently has several hundred participants in the united_states the plan is a leveraged employee_stock_ownership_plan the plan as currently amended permits certain local national staff employees or lnses’ to participate in the plan beginning with the plan_year this provision is an exception to the plan’s general exclusion of non- resident aliens with no united_states source income from the employer under the amendment lnses who work in certain countries and territories listed on an exhibit to the amendment the covered countries and territories would be eligible to participate in the plan lnses who work in any of the covered countries and territories are referred to in this ruling as eligible lnses the plan defines an lnse as an employee as defined in the plan who a is not a united_states citizen or in possession of an alien registration card issued by u s citizenship and immigration services b performs services almost entirely outside the united_states and c is employed directly by the company or _ is hired locally in the foreign_country and is employed by the company either through a adomestic or foreign_entity owned by the company and that is treated as a disregarded_entity pursuant to sec_301_7701-1 b abranch office or c a local hiring office you represent that all of the eligible lnses either i ii iii are employed by company a and paid wages either directly by company a or through a payroll agency in the local jurisdiction are employed by a state c limited_liability_company that is a disregarded_entity under sec_7701 of the code or are paid_by a local entity that is a foreign eligible_entity that has elected to be a disregarded_entity under sec_7701 of the code you further represent that the eligible lnses do not receive united_states sourced income subject_to tax in the united_states under sec_861 of the code as previously discussed with you ruling requests number and as numbered in your letter dated date are not being addressed in this ruling based on the foregoing facts and representations your authorized representatives have requested the following rulings the common_stock of company a which constitutes its only class of outstanding_stock will qualify as employer_securities under sec_409 of the code with respect to the lnses all of whom are either employees of company a or employees of one of the entities referenced herein that is treated as a disregarded_entity pursuant to the treasury regulations promulgated under sec_7701 the compensation paid to lnses that is foreign sourced will be treated as compensation under sec_415 of the code the company may deduct under sec_404 of the code the contributions it makes to the plan on behaif of all individuals who are lnses and the compensation paid to such lnses will constitute compensation_for purposes of the tax deduction limits of code sec_404 with respect to ruling_request sec_409 of the code defines the term employer_securities as common_stock issued by the employer or by a corporation that is a member of the same controlled_group which is readily_tradable on an established_securities_market sec_409 of the code provides that if there is no common_stock which meets the requirements of paragraph the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group having a combination of voting power and dividend rights equal to or in excess of a that class of common_stock of the employer or of any other such corporation having the greatest voting power and b that class of common_stock of the employer or of any other such corporation having the greatest dividend rights sec_301_7701-1 of the income_tax regulations the regulations prescribes the classification of various organizations for federal tax purposes whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-2 of the regulations provides that for purposes of this section and sec_301_7701-3 a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner in this case you have represented that the stock of company a held by the plan is the only class of stock outstanding and therefore meets the dividend and voting rights requirements of sec_409 of the code you have further represented that all of the eligible lnses are employed either a directly by company a b by a domestic llc that is treated as a disregarded_entity for tax purposes pursuant to sec_301_7701-3 of the regulations or c by a foreign_entity that is treated as a disregarded_entity under sec_301_7701-3 of the regulations under the represented facts the eligible lnses are all employed either by company a or by an entity owned by company a that is a disregarded_entity under sec_301 of the code to the extent that these disregarded entities have no separate existence for federal_income_tax purposes each disregarded_entity would be treated as a division of company a for income_tax purposes accordingly based on your representations including the representation that the common_stock of company a otherwise meets the requirements of sec_409 of the code we conclude that the common_stock of company a qualifies as employer_securities under sec_409 of the code with respect to the eligible lnses with respect to ruling_request sec_415 of the code provides that a_trust which is part of a pension profit sharing or stock_bonus_plan shall not constitute a qualified_trust if it provides for contributions to a defined_contribution_plan with respect to a participant which exceed the limitation of subsection c of such section sec_415 of the code provides that contributions and other additions with respect to a participant when expressed as an annual_addition may not exceed the greater of a a specified dollar amount adjusted annually for cost of living increases pursuant to sec_415 or b percent of the participant’s_compensation sec_861 of the code defines income_from_sources_within_the_united_states as including compensation_for labor or personal services performed in the united_states with exceptions for services performed in the united_states that meet certain conditions sec_872 of the code provides that in the case of a non-resident alien individual gross_income includes only gross_income which is derived from sources within the united_states and which is not effectively connected with the conduct_of_a_trade_or_business within the united_states and gross_income which is effectively connected with the conduct_of_a_trade_or_business in the united_states sec_1_415_c_-2 of the regulations provides that for purposes of the limitation in sec_415 of the code compensation includes the employee's wages salaries fees for professional services and any other amount received for personal services actually rendered in the course of employment with the employer maintaining the plan to the extent that the amounts are includible in gross_income or would have been received and includible in gross_income but for an election under sec_125 sec_132 sec_402 sec_402 sec_402 or sec_457 sec_1_415_c_-2 of the regulations provides that compensation does not include amounts that receive special tax benefits such as premiums for group-term_life_insurance but only to the extent that the premiums are not includible in the gross_income of the employee and are not salary reduction amounts described in sec_125 sec_1_415_c_-2 of the regulations provides that amounts paid to an individual as compensation_for_personal_services do not fail to be treated as compensation under paragraph b of such section and are not excluded from the definition of compensation pursuant to paragraph c of such section merely because those amounts are not includible in the individual’s gross_income on account of the location of the services similarly sec_1_415_c_-2 i of the regulations provides that compensation_for services does not fail to be treated as compensation under paragraph b and is not excluded from the definition of compensation pursuant to paragraph c of such section merely because those amounts are paid_by an employer with respect to which all compensation paid to the participant by such employer is excluded from gross_income thus for example the determination of whether an amount is treated as compensation under paragraph b or of such section is made without regard to the exclusions from gross_income under sec_872 sec_873 sec_894 sec_911 sec_931 and in this case the plan defines an lnse as including only individuals who perform services almost entirely outside the united_states and you have represented that the eligible lnses do not receive united_states sourced income subject_to tax in the united_states under sec_861 of the code sec_872 of the code addresses whether compensation of a non-resident alien that is not united_states sourced income is excluded from gross_income under sec_1_415_c_-2 of the regulations an employee’s compensation_for services does not fail to be included as compensation_for purposes of sec_415 of the code merely because such compensation is excluded from gross_income on the basis of the location of the services such as under sec_872 of the code such compensation is not compensation that receives special tax benefits such as premiums for group term life_insurance as described in sec_1_415_c_-2 of the regulations accordingly based on the representations described above we conclude that the amounts paid to an eligible lnse from company a or from the disregarded entities as compensation_for_personal_services is treated as compensation_for purposes of sec_415 of the code regardless of whether such compensation is excluded from the eligible lnse’s gross_income based on the location of the services assuming it otherwise meets the requirements of sec_415 with respect to ruling_request sec_404 of the code provides that contributions by an employer to a stock_bonus_or_profit-sharing_trust are deductible in the taxable_year in which paid if such taxable_year ends within or with a taxable_year of the trust with respect to which the trust is exempt under sec_501 in an amount not in excess of the greater of a percent of the compensation_otherwise_paid_or_accrued during the taxable_year to the beneficiaries under the stock bonus or profit-sharing_plan or b the amount such employer is required to contribute to such trust under sec_401 for such year in this case you have represented that the entities that employ the eligible lnses are disregarded entities under sec_301 a of the regulations and thus are treated for tax purposes as unincorporated divisions of company a in addition as discussed earlier we have concluded that the amounts paid to such employees as compensation_for_personal_services constitutes compensation_for purposes of sec_415 of the code accordingly we conclude that company a may deduct under sec_404 the contributions it makes to the plan on behalf of participants who are eligible lnses subject_to the limitations on deductions and other generally applicable conditions for such deductions in addition we conclude that the compensation paid to such participating lnses will constitute compensation_for purposes of the deduction limits of code sec_404 this ruling letter is based on the assumption that the plan is otherwise qualified under code sec_401 and sec_4975 at all relevant times this letter does not constitute a ruling on whether any entity owned by company a is a disregarded_entity under sec_301 of the code or whether income received by eligible lnses is or is not united_states source income within the meaning of sec_861 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 - id at sincerely yours a ce lec ein laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
